     Case 2:90-cv-00520-KJM-DB Document 6198 Filed 06/17/19 Page 1 of 18


 1   XAVIER BECERRA
     Attorney General of California
 2   MONICA N. ANDERSON
     Senior Assistant Attorney General
 3   ADRIANO HRVATIN
     Supervising Deputy Attorney General
 4   ELISE OWENS THORN, State Bar No. 145931
     TYLER V. HEATH, State Bar No. 271478
 5   Deputy Attorneys General
      1300 I Street, Suite 125
 6    P.O. Box 944255
      Sacramento, CA 94244-2550
 7    Telephone: (916) 324-4921
      Fax: (916) 324-5205
 8    E-mail: Elise.Thorn@doj.ca.gov
     Attorneys for Defendants
 9

10                              IN THE UNITED STATES DISTRICT COURT

11                           FOR THE EASTERN DISTRICT OF CALIFORNIA

12                                         SACRAMENTO DIVISION

13

14
     RALPH COLEMAN, et al.,                                    2:90-cv-00520 KJM-DB (PC)
15
                                               Plaintiffs, DEFENDANTS’ CENSUS, WAITLISTS,
16                                                         AND TRANSFER TIMELINES
                     v.                                    COMPLIANCE REPORTS FOR
17                                                         INPATIENT MENTAL HEALTH CARE

18   GAVIN NEWSOM, et al.,

19                                          Defendants.

20
21         Defendants California Department of Corrections and Rehabilitation (CDCR) and

22   Department of State Hospitals (DSH) file the attached reports capturing data concerning patient

23   census, waitlists, and compliance with transfer timelines for inpatient mental health care in

24   compliance with the Court’s October 13, 2015 order. (ECF No. 5367.) Attached is a letter from

25   CDCR and DSH enclosing the following census and inpatient reports, as modified by the Court’s

26   April 19, 2017 order (ECF No. 5610): (1) DSH CDCR Patient Census and Waitlist Report

27   (Exhibit A); (2) CDCR Psychiatric Inpatient Programs (PIP) Coleman Patient Census and

28   Waitlist Report as of May 20, 2019; (3) CDCR Mental Health Crisis Bed Coleman Patient Census
                                                           1
       Defs.’ Census, Waitlists and Compliance Reports for Inpatient Mental Health Care (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6198 Filed 06/17/19 Page 2 of 18


 1   and Waitlist Report as of May 20, 2019 (Exhibit C); (4) Psychiatric Inpatient Programs Census

 2   Report as of 05/20/2019 (Exhibit D); (5) CDCR Inpatient Program Referrals: Compliance with

 3   Program Guide Timeframes for Acute and Intermediate Referrals Admitted or Closed in May

 4   2019 (Exhibit E); and (6) DSH Psychiatric Inpatient Timelines Compliance Report, Patients

 5   Admitted May 1 through May 31, 2019 Who Waited Beyond Program Guide Timelines (Exhibit

 6   F).

 7         The current compliance reports at Exhibits E and F show that all patients admitted to

 8   inpatient programs in May 2019 transferred to inpatient care within Program Guide timelines.

 9   Dated: June 17, 2019                                      Respectfully submitted,
10                                                             XAVIER BECERRA
                                                               Attorney General of California
11                                                             ADRIANO HRVATIN
                                                               Supervising Deputy Attorney General
12
                                                               /s/ Elise Owens Thorn
13                                                             ELISE OWENS THORN
                                                               Deputy Attorney General
14                                                             Attorneys for Defendants
15

16   CF1997CS0003

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
       Defs.’ Census, Waitlists and Compliance Reports for Inpatient Mental Health Care (2:90-cv-00520 KJM-DB (PC))
              Case 2:90-cv-00520-KJM-DB Document 6198 Filed 06/17/19
STATE OF CALIFORNIA — DEPARTMENT OF CORRECTIONS AND REHABILITATION
                                                                      Page 3 of 18
                                                                EDMUND G. BROWN JR., GOVERNOR

DIVISION OF HEALTH CARE SERVICES
STATEWIDE MENTAL HEALTH PROGRAM
P.O. Box 588500
Elk Grove, CA 95758




        June 17, 2019

        Adriano Hrvatin, Esq.
        Elise Owens Thorn, Esq.
        California Department of Justice
        455 Golden Gate Avenue, Suite 11000
        San Francisco, CA 94102-5500

        RE:      DEFENDANTS’ CENSUS, WAITLISTS AND TRANSFER TIMELINES
                 COMPLIANCE REPORTS FOR INPATIENT MENTAL HEALTH CARE

        Dear Mr. Hrvatin and Ms. Thorn:

                The California Department of Corrections and Rehabilitation (CDCR) and the California
        Department of State Hospitals (DSH) submit their monthly information on patient census,
        referrals, waitlists, and transfer timeline compliance for inpatient mental health care.

               The DSH CDCR Patient Census and Waitlist Report, attached as Exhibit A, and the DSH
        Psychiatric Inpatient Timelines Compliance Report, Patients Admitted May 1 through May 31,
        2019 Who Waited Beyond Program Guide Timelines, attached as Exhibit F, are based on data
        from the DSH Bed Utilization Management Report.

               The CDCR Psychiatric Inpatient Programs (PIP) Coleman Patient Census and Waitlist
        Report as of May 20, 2019 (Exhibit B), the CDCR Mental Health Crisis Bed Coleman Patient
        Census and Waitlist Report as of May 20, 2019 (Exhibit C), the Psychiatric Inpatient Programs
        Census Report as of 05/20/2019 (Exhibit D), and the CDCR Inpatient Program Referrals:
        Compliance with Program Guide Timeframes for Acute and Intermediate Referrals Admitted or
        Closed in May 2019 (Exhibit E), are generated using data from CDCR’s tracking software, the
        Referrals to Inpatient Programs Application.

               The reports attached as Exhibits A through D reflect data collected at a single point in
        time and, as a result, should not be used for purposes outside of those reports. The reports
        attached as Exhibits E and F are compliance reports from CDCR and DSH, both of which
        include requested compliance data for all referrals admitted to inpatient care in May 2019, for
        any inmate-patient who waited beyond the timelines specified in the Mental Health Services
        Delivery System Program Guide (2009 Revision) at 12-1-16. All patients admitted to inpatient
        programs in May 2019 transferred within Program Guide timelines.

        Sincerely,

        /s/ Katherine Tebrock                                        /s/ Stephanie Clendenin
        KATHERINE TEBROCK                                            STEPHANIE CLENDENIN
        Deputy Director                                              Acting Director
        Statewide Mental Health Program                              Department of State Hospitals
Case 2:90-cv-00520-KJM-DB Document 6198 Filed 06/17/19 Page 4 of 18




                     Exhibit A
 State of Ca ifornia                                                                                                                                                                                                                              GAVIN NEWSOM, Governor

 DIVISION OF HOSPITAL STRATEGIC PLANNING AND IMPLEMENTATION
 Patient Management Unit
 1600 Ninth Street, Room 420
 Sacramento, CA 95814



                                                                                                           DSH CDCR Patient Census and Waitlist Report
                                                                                                                            Data as of: 5/20/19
 Acute Care Patients
                                                                                                               Beds         Medical Isolation
      DSH Facility - Acute - Female       Bed Capacity             Census             Beds on Hold1                                                  Available Beds                                  Waitlist                               Total Patients
                                                                                                             Redlined2          Rooms3
                                                                                                                                                                                                                                          Awaiting Admission
                                                                                                                                                                        Referrals Pending               Accepted Referrals
                       Patton6                  -                      0                     0                   0                  0                      0
                                                                                                                                                                             Review              CDCR Prison4          CDCR PIP5                    0
                        Total                   -                      0                     0                   0                  0                      0                     0                      0                        0     (Includes 0 Waiting >10 Days)


 Intermediate Care Low Custody - Unlocked Dorms
                                                                                                               Beds         Medical Isolation
     DSH Facility - Unlocked Dorms        Bed Capacity             Census             Beds on Hold1                                                  Available Beds                                  Waitlist                               Total Patients
                                                                                                             Redlined2          Rooms3
                                                                                                                                                                                                                                          Awaiting Admission
                   Atascadero                  256                   132                     5                   0                  0                     119           Referrals Pending                   Accepted Referrals
                       Coalinga                50                     47                     0                   0                  0                      3                 Review              CDCR Prison4              CDCR PIP5                14

                        Total                  306                   179                     5                   0                  0                     122                    0                      9                        5     (Includes 0 Waiting >30 Days)



 Intermediate Care Low Custody - Unlocked Dorms - Female

  DSH Facility - Unlocked Dorms -                                                                              Beds         Medical Isolation
                                          Bed Capacity             Census             Beds on Hold1                                                  Available Beds                                  Waitlist                               Total Patients
              Female                                                                                         Redlined2          Rooms3
                                                                                                                                                                                                                                          Awaiting Admission
                                                                                                                                                                        Referrals Pending               Accepted Referrals
                       Patton6                 30                      7                     0                   0                  0                      23
                                                                                                                                                                             Review              CDCR Prison4          CDCR PIP5                    2
                        Total                  30                      7                     0                   0                  0                      23                    1                      1                        0     (Includes 0 Waiting >30 Days)

 1
   Beds on hold are assigned for internal patient movement and patients waiting to transfer to DSH.
 2
   Redlined beds are temporarily unavailable due to repairs.
 3
   Medical isolation rooms are required for licensing and physically differ from the other housing in the program, i.e., have showers or restricted sightlines into the cell, and are deemed inappropriate for everyday use.
 4
   Direct referrals from a CDCR prison for patients awaiting transfer to DSH for inpatient treatment.
 5
     Referrals for patients currently receiving inpatient treatment within a CDCR PIP referred to DSH for stepdown of LRH or Level of Care change.
 6
     Beds at DSH-P are for female patients only.
                                                                                                                                                                                                                                                               Case 2:90-cv-00520-KJM-DB Document 6198 Filed 06/17/19 Page 5 of 18




Source: BUMMs                                                                                                                       1 of 1
Case 2:90-cv-00520-KJM-DB Document 6198 Filed 06/17/19 Page 6 of 18




                     Exhibit B
                                                                                                                 CDCR Psychiatric Inpatient Programs (PIP)
                                                                                                             Coleman Patient Census and Waitlist Report as of
                                                                                                                              May 20, 2019

                                                                                                                             Medical
                                                                                             Beds            Beds                           Available
           MALE ACUTE PIPs                                 Bed Capacity       Census                                        Isolation
                                                                                           Reserved1       Redlined2                          Beds             Pending            Accepted                             Total Acute Referrals
                                                                                                                             Rooms3                                                                  Total Waitlist
                                                                                                                                                              Referrals4          Referrals5                            Waiting > 10 Days
           California Health Care Facility (CHCF)               214             129            14               1               7               63
           California Medical Facility (CMF)                    182             139             9              28               0                6
           Total                                                396             268            23              29               7               69                25                   8                  33                      1

                                                                                                                             Medical
                                                                                              Beds                                          Available                                                                                             Total Intermediate
           MALE INTERMEDIATE LOCKED DORM PIP               Bed Capacity       Census                    Beds Redlined       Isolation                                             Accepted
                                                                                            Reserved                                          Beds        Pending Referrals                          Total Waitlist                                Referrals Waiting
                                                                                                                             Rooms                                                Referrals
                                                                                                                                                                                                                                                      > 30 Days
           CMF                                                   84             76              4              0                0                4
           Total                                                 84             76              4              0                0                4                3                    0                   3                                               0

                                                                                                                             Medical
                                                                                              Beds                                          Available
           MALE INTERMEDIATE HIGH CUSTODY PIPs             Bed Capacity       Census                    Beds Redlined       Isolation
                                                                                            Reserved                                          Beds
                                                                                                                             Rooms
                                                                                                                                                                                                                                                  Total Intermediate
           CHCF Single Cell                                     300             277             8               1               7                7                                Accepted
                                                                                                                                                          Pending Referrals                          Total Waitlist                                Referrals Waiting
           CMF Multi Cell                                        70              50             2               0               0               18                                Referrals
                                                                                                                                                                                                                                                      > 30 Days
           CMF Single Cell                                      130             122             5               0               0                3
           Salinas Valley State Prison (SVSP) Multi Cell         44              21             4              20               0               -1
           SVSP Single Cell                                     202             139             4              54               0                5
           Total                                                746             609            23              75               7               32                23                   5                  28                                               0

                                                                                                                             Medical
                                                                                              Beds                                          Available                                                                                             Total Intermediate
           MALE CONDEMNED PIP                              Bed Capacity       Census                    Beds Redlined       Isolation                                             Accepted                             Total Acute Referrals
                                                                                            Reserved                                          Beds        Pending Referrals                          Total Waitlist                                Referrals Waiting
                                                                                                                             Rooms                                                Referrals                             Waiting > 10 Days
                                                                                                                                                                                                                                                      > 30 Days
           California State Prison, San Quentin                  34             29              0              1                0                4
           Total                                                 34             29              0              1                0                4                0                    0                   0                      0                        0

                                                                                                                             Medical
                                                                                              Beds                                          Available                                                                                             Total Intermediate
           FEMALE HIGH CUSTODY PIP                         Bed Capacity       Census                    Beds Redlined       Isolation                                             Accepted                             Total Acute Referrals
                                                                                            Reserved                                          Beds        Pending Referrals                          Total Waitlist                                Referrals Waiting
                                                                                                                             Rooms                                                Referrals                             Waiting > 10 Days
                                                                                                                                                                                                                                                      > 30 Days
           California Institution for Women                      45             35              1              0                0                9
           Total                                                 45             35              1              0                0                9                2                    0                   2                      0                        0


                                                                                                                             Medical                                                                                                              Total Intermediate
                                                                                              Beds                                          Available                             Accepted                             Total Acute Referrals
                                                           Bed Capacity       Census                    Beds Redlined       Isolation                     Pending Referrals                          Total Waitlist                                Referrals Waiting
                                                                                            Reserved                                          Beds                                Referrals                             Waiting > 10 Days*
                                                                                                                             Rooms                                                                                                                   > 30 Days**
           GRAND TOTALS - ALL PIPs                             1305            1017            51             105              14              118                53                  13                  66                      1                        0

           1
             Beds Reserved - Beds held or endorsed to by the Health Care Placement Oversight Program (HCPOP) for a specific patient. The referral is either pending clinical acceptance by the PIP or the patient is pending transfer to the PIP.
           2
             Beds Redlined - Beds are temporarily unavailable fpr patient placement due to repairs or single cell status (if a two-man cell).
           3
             Medical Isolation Rooms - Rooms are required for licensing and physically differ from the other housing cells in the program, i.e., have showers or restricted sightlines into the cell, and are deemed inappropriate for everyday use.
           4
             Pending Referrals - Includes all referrals received by the Mental Health Inpatient Referrals Unit (new inpatient referral, level of care transfers, least restrictive housing transfers) that are pending a clinical referral review, least restrictive
           housing determination, HCPOP endorsement/bed vacancy, or inpatient program acceptance.
           5
             Accepted Referrals - Includes all referrals that have been endorsed to a bed, have been accepted by the inpatient program, and are awaiting transfer.
                                                                                                                                                                                                                                                                       Case 2:90-cv-00520-KJM-DB Document 6198 Filed 06/17/19 Page 7 of 18




           *SVPP redline beds are due to plumbing/repair.
           **VPP Acute redline beds are due to maintenance and staffing issues.
           ***The one Acute referral, waiting greater than 10 days, is pending a medical hold exception.




Data Source: RIPA                                                                                                                                                                                                                CCHCS, Health Care Placement Oversight Program
Case 2:90-cv-00520-KJM-DB Document 6198 Filed 06/17/19 Page 8 of 18




                     Exhibit C
                                            CDCR Mental Health Crisis Bed
                                    Coleman Patient Census and Waitlist Report as of
                                                     May 20, 2019


                                                                                                               Total Pending
CDCR MHCB                                             Beds     Available   Total Pending
                     Bed Capacity     Census                                               Beds Assigned         Referrals
Programs                                            Redlined     Beds        Referrals
                                                                                                                > 24 hours
Male Programs            433            257            34        142            8                 8                  0
Female Programs          41              21             0        20             0                 0                  0
            Totals       474            278            34        162            8                 8                  0
                                                                                                                                       Case 2:90-cv-00520-KJM-DB Document 6198 Filed 06/17/19 Page 9 of 18




Data Source: HEART                                                                    CCHCS, Health Care Placement Oversight Program
Case 2:90-cv-00520-KJM-DB Document 6198 Filed 06/17/19 Page 10 of 18




                     Exhibit D
              Case 2:90-cv-00520-KJM-DB Document 6198 Filed 06/17/19 Page 11 of 18



                                                                                                                             Monday, 5/20/2019

                                                                                                                                 Time: 04:30 PM



                            PSYCHIATRIC INPATIENT PROGRAMS CENSUS REPORT AS OF 05/20/2019
                     Facility                           Bed Capacity                               Beds Occupied
                                                       Male Acute Care Programs
                                      PIP-Vacaville          182            No Score:                                            10
                                                                            Level I:                                               6
                                                                            Level II:                                             27
                                                                            Level III:                                            27
                                                                            Level IV                                              69
                                                                            Total Census:                                        139
                                      PIP-Stockton           214            No Score:                                             9
                                                                            Level I:                                               7
                                                                            Level II:                                             22
                                                                            Level III:                                            21
                                                                            Level IV                                              70
                                                                            Total Census:                                        129
                                   DSH-Atascadero             0             No Score:                                              0
                                                                            Level I:                                               0
                                                                            Level II:                                              0
                                                                            Level III:                                             0
                                                                            Level IV                                               0
                                                                            Total Census:                                          0
              Totals for Male Acute                         396                                                                  268
                                        Male Intermediate Care Facility (High Custody) Programs
                                      PIP-Stockton           300            No Score:                                              6
                                                                            Level I:                                              12
                                                                            Level II:                                             46
                                                                            Level III:                                            44
                                                                            Level IV                                             169
                                                                            Total Census:                                        277
                                                                            Total out of LRH:                                    177
                                      PIP-Vacaville          130            No Score:                                              6
                                                                            Level I:                                               4
                                                                            Level II:                                             33
                                                                            Level III:                                            20
                                                                            Level IV                                              59
                                                                            Total Census:                                        122
                                                                            Total out of LRH:                                     78
                                PIP-Vacaville Multi-          70            No Score:                                              0
                                       person Cells
                                                                            Level I:                                               1
                                                                            Level II:                                             10
                                                                            Level III:                                            13
                                                                            Level IV                                              26
                                                                            Total Census:                                         50
                                                                            Total out of LRH:                                     23




                                                                                                CCHCS, Health Care Placement Oversight Program
Page 1 of 3                                                                                     Referrals to Inpatient Programs Application (RIPA)
                  Case 2:90-cv-00520-KJM-DB Document 6198 Filed 06/17/19 Page 12 of 18




                                                                                                                             Monday, 5/20/2019

                                                                                                                                 Time: 04:30 PM



                                 PSYCHIATRIC INPATIENT PROGRAMS CENSUS REPORT AS OF 05/20/2019
                          Facility                          Bed Capacity                           Beds Occupied
                                       PIP-Salinas Valley       202         No Score:                                              0
                                                                            Level I:                                               4
                                                                            Level II:                                             20
                                                                            Level III:                                            19
                                                                            Level IV                                              57
                                                                            PC 1370:                                              36
                                                                            WIC 7301:                                              3
                                                                            Total Census:                                        139
                                                                            Total out of LRH:                                    77
                   PIP-Salinas Valley Multi-person Cells        44          No Score:                                              0

                                                                            Level I:                                               0
                                                                            Level II:                                              3
                                                                            Level III:                                             6
                                                                            Level IV                                              12
                                                                            PC 1370:                                               0
                                                                            WIC 7301:                                              0
                                                                            Total Census:                                         21
                                                                            Total out of LRH:                                    10
          Totals for Male ICF High Custody                   746                                                                 609
                                         Male Intermediate Care Facility (Low Custody) Programs
                                     PIP-Vacaville Dorms        84          No Score:                                              0
                                                                            Level I:                                               3
                                                                            Level II:                                             28
                                                                            Level III:                                            19
                                                                            Level IV                                              26
                                                                            Total Census:                                         76
                                                                            Total out of LRH:                                    21
                                        DSH-Atascadero          256         No Score:                                              0
                                                                            Level I:                                              15
                                                                            Level II:                                             74
                                                                            Level III:                                            24
                                                                            Level IV                                              19
                                                                            Total Census:                                        132
                                           DSH-Coalinga         50          No Score:                                              0
                                                                            Level I:                                               9
                                                                            Level II:                                             23
                                                                            Level III:                                             7
                                                                            Level IV                                               8
                                                                            Total Census:                                         47
              Totals for Male ICF Low Custody                   390                                                              255




                                                                                                CCHCS, Health Care Placement Oversight Program
Page 2 of 3                                                                                     Referrals to Inpatient Programs Application (RIPA)
                Case 2:90-cv-00520-KJM-DB Document 6198 Filed 06/17/19 Page 13 of 18


                                                                                                                               Monday, 5/20/2019

                                                                                                                                   Time: 04:30 PM



                               PSYCHIATRIC INPATIENT PROGRAMS CENSUS REPORT AS OF 05/20/2019
                        Facility                         Bed Capacity                                Beds Occupied
                                                        Male Condemned Program
                                    PIP-San Quentin           33              Total Census:                                         29




                                                            Female Programs
                                         DSH-Patton           30              No Score:                                             0
                                                                              Level I:                                              3
                                                                              Level II:                                             3
                                                                              Level III:                                            0
                                                                              Level IV                                              1
                                                                              Total Census:                                         7
                 PIP-California Institution for Women         45              No Score:                                             8

                                                                              Level I:                                               1
                                                                              Level II:                                              7
                                                                              Level III:                                             5
                                                                              Level IV                                              14
                                                                              Total Census:                                         35
                                                                              Total out of LRH:                                      4
              Totals for Female ICF/Acute                      75                                                                   42
                                      Total Inpatient Program Capacity and Census - Male and Female
                   GRAND TOTALS                              1640                                                                 1203




                                                                                                  CCHCS, Health Care Placement Oversight Program
Page 3 of 3                                                                                       Referrals to Inpatient Programs Application (RIPA)
Case 2:90-cv-00520-KJM-DB Document 6198 Filed 06/17/19 Page 14 of 18




                      Exhibit E
                                                CDCR INPATIENT PROGRAM REFERRALS:
                          COMPLIANCE WITH PROGRAM GUIDE TIMEFRAMES FOR ACUTE AND INTERMEDIATE REFERRALS
                                                  ADMITTED OR CLOSED IN MAY 2019

                                                    Patients        Patients     Referrals Resulting
                                                                                                      Exceptions to     Number of   Total Days
    CDCR IDTT                 Total             Admitted Within Admitted Outside     in Rescind,
                                                                                                     Program Guide Referrals Out      Out of
   Referral Type             Referrals           Program Guide Program Guide        Rejection, or                 [2]
                                                             [1]                                     Timeframes       of Compliance Compliance
                                                 Timeframes       Timeframes      Parole/Discharge

 Intermediate (ICF)             220                    212                   0                    8                   0                 0                0
    Acute (APP)                 206                    201                   0                    5                   0                 0                0
      TOTALS                    426                    413                   0                   13                   0                 0                0



[1] Program Guide timeframes: Transfer within 30 days of referral for ICF, or within 10 days of referral for APP. Timeline begins when the completed referral is
received by the Mental Health Inpatient Referrals Unit (MH IRU); or if accepted at a Department of State Hospitals (DSH) program, upon DSH acceptance.
[2] Exceptions to the Program Guide timeframes in this report include: medical concerns and those referred that are on out-to-court status, out-to-hospital
status, and/or on medical or Vitek holds.
                                                                                                                                                                   Case 2:90-cv-00520-KJM-DB Document 6198 Filed 06/17/19 Page 15 of 18




Data Source: Referrals to Inpatient Programs Application (RIPA)                                                CCHCS, Health Care Placement Oversight Program
Case 2:90-cv-00520-KJM-DB Document 6198 Filed 06/17/19 Page 16 of 18




                      Exhibit F
State of California                                                                                                                                                                                                      GAVIN NEWSOM, Governor

DIVISION OF HOSPITAL STRATEGIC PLANNING AND IMPLEMENTATION
Patient Management Unit
1600 Ninth Street, Room 420
Sacramento, CA 95814




                                                                                  DSH Psychiatric Inpatient Timelines Compliance Report
                                                                  Patients Admitted May 1 through May 31, 2019 Who Waited Beyond Program Guide Timelines


                                     Level of Care                                          Patients Waiting Outside Program Guide Timelines3                               Days Waited Outside Program Guide Timelines4

                              Intermediate Care Admissions                                                             0                                                                             0
                                        Subtotal                                                                       0                                                                             0
                                                                             1
     Exceptions to Program Guide Timelines - OTC, OTH, and Medical Holds                                               0                                                                             0
               Exceptions to Program Guide Timelines - Internal Referrals2                                             0                                                                             0
               Total Excluding Exceptions to Program Guide Timelines                                                   0                                                                             0

1
 Includes exceptions to the Program Guide timelines for referrals on hold for patients with out-to-court status, out-to-hospital status, and medical holds.
2
 Includes exceptions to the Program Guide timelines for CDCR patients currently receiving inpatient treatment within a DSH program and have been referred for internal movement within DSH (e.g., transfer to LRH, level of care transfers).
3
 Includes patients admitted in May 2019 who waited greater than 30 days from the DSH referral received date.
4
 Includes the total number of days patients admitted in May 2019 waited beyond 30 days from the DSH referral received date.
                                                                                                                                                                                                                                       Case 2:90-cv-00520-KJM-DB Document 6198 Filed 06/17/19 Page 17 of 18




Source: BUMMs                                                                                                      1 of 2
State of California                                                                                                                                                                GAVIN NEWSOM, Governor

DIVISION OF HOSPITAL STRATEGIC PLANNING AND IMPLEMENTATION
Patient Management Unit
1600 Ninth Street, Room 420
Sacramento, CA 95814




                                                                          DSH Psychiatric Inpatient Timelines Compliance Report
                                                          Patients Admitted May 1 through May 31, 2019 Who Waited Beyond Program Guide Timelines
Patients Admitted to Intermediate Care
                                                                                      Number of Days
                                                                                                                                              Total Days Waited
                                                   CDCR Direct/       Total Days on       Waited
                      Name               CDCR #                                                         Total Days on Hold   Exclusion Days       Excluding       Exception Reason(s)
                                                   DSH Internal          Waitlist     Beyond Program
                                                                                                                                                 Exceptions
                                                                                      Guide Timelines
                       -                   -              -                 -                -                  -                  -                  -                    -
  Total Number of Patients Waiting                Total Number of
                                           0                               0                0                   0                  0                 0                     -
           Over 30 Days                           Days All Patients
                                                                                                                                                                                                Case 2:90-cv-00520-KJM-DB Document 6198 Filed 06/17/19 Page 18 of 18




Source: BUMMs                                                                                      2 of 2
